DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-17, and 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pignataro (U.S. 20180176134) in view of Vasseur (U.S. 20150333969).

Regarding claim 1, (Currently Amended) Pignataro teaches a method, comprising: receiving, by a network administration device (Pignataro: Paragraph [0010] “a device in a network receives in-situ operations administration and management (iOAM) data” A network administration device is taught as the device that receives in-situ operations administration and management (iOAM) data.), first operational information regarding a plurality of network devices (Pignataro: Paragraph [0045] “a device in a network receives in-situ operations administration and management (iOAM) data regarding a plurality of traffic flows in the network.” Receive first operational information regarding a plurality of network devices is taught as receives in-situ operations administration and management (iOAM) data regarding a plurality of traffic flows in the network.); receiving, by the network administration device (Pignataro: Paragraph [0010] “a device in a network receives in-situ operations administration and management (iOAM) data” A network administration device is taught as the device that receives in-situ operations administration and management (iOAM) data.), first flow information relating to a traffic flow that is to be provided via at least one network device of the plurality of network devices (Pignataro: Paragraph [0010] “The iOAM data comprises entropy values for the plurality of traffic flows. The device receives network topology information indicative of network paths available in the network.” Receive first flow information relating to a traffic flow that is to be provided via at least one network device of the plurality of network devices is taught as entropy values for the plurality of traffic flows receives network topology information indicative of network paths available in the network.); inputting, by the network administration device  (Pignataro: Paragraph [0010] “a device in a network receives in-situ operations administration and management (iOAM) data” A network administration device is taught as the device that receives in-situ operations administration and management (iOAM) data.), the first operational information and the first flow information to a (Pignataro: Paragraph [0045] “entropy topology model 312 may be configured to take as input flow information for a particular traffic flow (e.g., from the 12/13/14/15 flow header, including entropy), and output a path predictability for each path in the network.” Inputting the first operational information and the first flow information to a path selection model is taught as the topology model configured to take input flow information for a particular traffic flow.), where the path selection model is generated based on a machine learning technique (Pignataro: Paragraph [0045] “The device generates a machine learning-based entropy topology model for the network based on the received iOAM data and the received network topology information.” Where the path selection model is generated based on a machine learning technique is taught as the machine learning based entropy topology model for the network.), and where the path selection model is configured to identify predicted performance of the plurality of network devices (Pignataro: Paragraph [0037] “input empirical data (such as network statistics and performance indicators), and recognize complex patterns in these data.” Where the path selection model is configured to identify predicted performance information of one or more network devices is taught as recognizing complex patterns (i.e. predicted performance indicators) in the data such a performance indicators.)  with regard to the traffic flow based on the first operational information and the first flow information (Pignataro: Paragraph [0010] “receives in-situ operations administration and management (iOAM) data regarding a plurality of traffic flows in the network. The iOAM data comprises entropy values for the plurality of traffic flows. The device receives network topology information indicative of network paths available in the network. The device generates a machine learning-based entropy topology model for the network based on the received iOAM data and the received network topology information. The entropy topology model maps path selection predictions for the network paths with entropy values.” Regard to the at least one traffic flow based on the first operational information is taught as the prediction made based on the received in-situ operations administration and management (iOAM) data regarding a plurality of traffic flows in the network.); determining, by the network administration device (Pignataro: Paragraph [0010] “a device in a network receives in-situ operations administration and management (iOAM) data” A network administration device is taught as the device that receives in-situ operations administration and management (iOAM) data.), path information for the traffic flow with regard to the plurality of network devices based on the predicted performance of the plurality of network devices (Pignataro: Paragraph [0045] “entropy topology model 312 may be configured to take as input flow information for a particular traffic flow (e.g., from the 12/13/14/15 flow header, including entropy), and output a path predictability for each path in the network.” Path information for the traffic flow with regard to the plurality of network devices based on the predicted performance of the plurality of network devices is taught as the topology model configured to take input flow information for a particular traffic flow and output a path predictability for each path in the network based on the performance indicators (Paragraph [0037]).), wherein the path information identifies an updated path for one or more traffic flows (Pignataro: Paragraph [0070] “In other words, the ML agent may know the possible paths from R2 to R9, as well as the entropy information associated with flows between R2 and R9. From this information, the ML agent can model the entropy topology of domain 400, to predict which path a given flow will take, in view of its flow information. In turn, the ML agent may send out one or more instructions, to influence the actual path taken by a flow (e.g., to avoid congestion in domain 400, avoid SLA violations, etc.).” The path information identifies an updated path for one or more traffic flows is taught as the ML agent predicting which path a given flow will take in view of its flow information and then influence the actual path taken by a flow(i.e. an updated path for one or more traffic flows)); configuring, by the network administration device (Pignataro: Paragraph [0010] “a device in a network receives in-situ operations administration and management (iOAM) data” A network administration device is taught as the device that receives in-situ operations administration and management (iOAM) data.), one or more of the plurality of network devices to implement the path information for the traffic flow (Pignataro: Paragraph [0082] “the model may predict the most likely path that a flow will take using a certain range of entropy values and/or determine the appropriate range of entropy values to cause the flow to likely flow over a specified path.” One or more of the plurality of network devices to implement the path information for the traffic flow is taught as the model predicting the most likely path and then determine the appropriate range of entropy values to cause the flow to likely flow over a specified path.); receiving, by the network administration device (Pignataro: Paragraph [0010] “a device in a network receives in-situ operations administration and management (iOAM) data” A network administration device is taught as the device that receives in-situ operations administration and management (iOAM) data.), … based on a change relating to the plurality of network devices (Pignataro: Paragraph [0065] “machine learning process 310 may also generate model 312 to take into account other events such as failures that cause network topology changes, as they would impact the path availability. Such external events could be received as an additional input source for model” A change relating to the plurality of network devices is taught as failures that cause the network topology to change such as external events could be received as an additional input for a model (i.e. second operational information as the additional input)), where … is generated using the path selection model (Pignataro: Paragraph [0066] “According to various embodiments, model 312 may also be expanded to take path telemetry information as input, to enable capacity planning in the network. For example, entropy path analysis process 248 may include a path selector 316 that receives flow data 320 regarding a particular path in the network and use model 312 to predict the core link utilization for the flow (e.g., based on ECMP prediction from the derived topology graph).” Operational information is generated using the path selection is taught as the path telemetry information generated by the model and use it as input to enable further capacity planning in the network.), … identifies a predicted outage or fault associated with a first set of network devices or a second set of network devices (Pignataro: Paragraph [0064] “machine learning process 310 may also generate model 312 to take into account other events such as failures that cause network topology changes, as they would impact the path availability.” [0065] “If the network topology changes (e.g., one or more paths become unavailable, etc.) then the output(result) of model 312 could point to the available set of paths based on scores.” The second operational information identifies a predicted outage or fault associated with a first set of network devices or a second set of network devices is taught as identifying failures that cause the network topology to change with the output based on the first IOAM data (i.e. a first set of network devices or a second set of network devices).); and determining, by the network administration device (Pignataro: Paragraph [0010] “a device in a network receives in-situ operations administration and management (iOAM) data” A network administration device is taught as the device that receives in-situ operations administration and management (iOAM) data.), modified path information for the plurality of network devices using the path selection model and (Pignataro: Paragraph [0070] “In other words, the ML agent may know the possible paths from R2 to R9, as well as the entropy information associated with flows between R2 and R9. From this information, the ML agent can model the entropy topology of domain 400, to predict which path a given flow will take, in view of its flow information. In turn, the ML agent may send out one or more instructions, to influence the actual path taken by a flow (e.g., to avoid congestion in domain 400, avoid SLA violations, etc.).” Modified path information for the plurality of network devices using the path selection model is taught as the ML agent predicting which path a given flow will take in view of its flow information and then influence the actual path taken by a flow(i.e. an updated path for one or more traffic flows)) …
Pignataro does not explicitly disclose… second operational information and/or second flow information for the plurality of network devices… the second operational information… and where the second operational information… based on the second operational information and/or the second flow information.  
	Vasseur further teaches … second operational information and/or second flow information for the plurality of network devices (Vasseur: Paragraph [0063] “the received traffic data is used to predict a future traffic profile (e.g., predicted future traffic through a given router or corresponding link). In various embodiments, the received traffic data may be used as input feature data to a learning machine that generates the traffic profile. Any number of different learning machine techniques may be used to generate the traffic profile (e.g., ANNs, Bayesian networks, SVMs, regression techniques, etc.). In some cases, traffic profiles may also be generated on a per-application basis.” Second operational information and/or second flow information for the plurality of network devices is taught as the generated traffic profile based on the initial input traffic data which includes traffic flow. The examiner notes that the machine learning system receives multiple inputs of data to develop the traffic profile.)… the second operational information (Vasseur: Paragraph [0063] “the received traffic data is used to predict a future traffic profile (e.g., predicted future traffic through a given router or corresponding link). In various embodiments, the received traffic data may be used as input feature data to a learning machine that generates the traffic profile. Any number of different learning machine techniques may be used to generate the traffic profile (e.g., ANNs, Bayesian networks, SVMs, regression techniques, etc.). In some cases, traffic profiles may also be generated on a per-application basis.” The second operational information is taught as the generated traffic profile based on the initial input traffic data which includes traffic flow. The examiner notes that the machine learning system receives multiple inputs of data to develop the traffic profile.)… and where the second operational information… based on the second operational information and/or the second flow information (Vasseur: Paragraph [0063] “the received traffic data is used to predict a future traffic profile (e.g., predicted future traffic through a given router or corresponding link). In various embodiments, the received traffic data may be used as input feature data to a learning machine that generates the traffic profile. Any number of different learning machine techniques may be used to generate the traffic profile (e.g., ANNs, Bayesian networks, SVMs, regression techniques, etc.). In some cases, traffic profiles may also be generated on a per-application basis.” The second operational information and/or the second flow information is taught as the generated traffic profile based on the initial input traffic data which includes traffic flow. The examiner notes that the machine learning system receives multiple inputs of data to develop the traffic profile.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the traffic path prediction method of Pignataro with the traffic profile generation of  Vasseur in order to use the received traffic data to predict a future traffic profile, thereby utilizing the inputs to predict the use of the network at some point in the future (Vasseur: Paragraph [0063] “a traffic profile model for a particular video conferencing application may be used to predict use of the network by the application at some point in the future.”).

Regarding claim 2, (Previously Presented) Pignataro in view of Vasseur teaches the method of claim 1, further comprising: updating the path selection model, using the machine learning technique (Pignataro: Paragraph [0070] “In other words, the ML agent may know the possible paths from R2 to R9, as well as the entropy information associated with flows between R2 and R9. From this information, the ML agent can model the entropy topology of domain 400, to predict which path a given flow will take, in view of its flow information. In turn, the ML agent may send out one or more instructions, to influence the actual path taken by a flow (e.g., to avoid congestion in domain 400, avoid SLA violations, etc.).” Update the path selection model, using the machine learning technique is taught as the ML agent predicting which path a given flow will take in view of its flow information and then influence the actual path taken by a flow (i.e. an updated path for one or more traffic flows).), based on comparing the predicted performance to an observed performance after the path information is implemented (Pignataro: Paragraph [0044] “use machine learning to determine the path predictability for a given flow entropy (or vice versa). In further aspects, out-of-band techniques, such as probing, can be used to validate and/or refine the model. Additionally, the model predictions can be used to influence traffic steering in the network across multiple paths for better efficiency.” Based on comparing the predicted performance information to observed performance information after the path information is implemented is taught as the model predictions can be validated to refine the model and further use the predictions to influence traffic steering in the network across multiple paths.).  

Regarding claim 3, (Original) Pignataro in view of Vasseur teaches the method of claim 1, where the predicted performance of the plurality of network devices is further based on a network topology of the plurality of network devices (Pignataro: Paragraph [0036] “use iOAM data with topology information regarding the network to form an entropy topology model that maps path selection predictabilities to entropy values. In other words, the generated model may be able to predict which path will be selected for a given flow in view of the characteristics of the flow” Predicted performance of the plurality of network devices is further based on a network topology of the plurality of network devices is taught as the iOAM data from the plurality of devices with the topology information is used to establish path selection predictabilities.).  
 
Regarding claim 5, (Previously Presented) Pignataro in view of Vasseur teaches the method of claim 1, where the first flow information includes at least one of: a service level agreement associated with the traffic flow (Pignataro: Paragraph [0014] “a router or a set of routers may be connected to a private network (e.g., dedicated leased lines, an optical network, etc.) or a virtual private network (VPN), such as an MPLS VPN thanks to a carrier network, via one or more links exhibiting very different network and service level agreement characteristics.” Path information is determined based on one or more service level agreements associated with the at least one traffic flow is taught as the routers associated with the network via one or more links with service level agreement characteristics.), information identifying the traffic flow, or at least one attribute of the traffic flow.  

Regarding claim 6, (Original) Pignataro in view of Vasseur teaches the method of claim 1, where the path information is associated with a plurality of traffic flows (Pignataro: Paragraph [0045] “The iOAM data comprises entropy values for the plurality of traffic flows.” The path information is associated with a plurality of traffic flows is taught as the iOAM data is comprises values for the plurality of traffic flows.).  

Regarding claim 7, (Original) Pignataro in view of Vasseur teaches the method of claim 1, where the path information identifies one or more paths, via the at least one of the plurality of network devices, for the traffic flow (Pignataro: Paragraph [0052] “ In some embodiments, entropy topology model 312 may be configured to take as input flow information for a particular traffic flow (e.g., from the 12/13/14/15 flow header, including entropy), and output a path predictability for each path in the network.” The path information identifies one or more paths, via the at least one of the plurality of network devices, for the traffic flow is taught as input flow information for a particular traffic flow. The flow is related to the plurarlity of network devices.).

Regarding claim 8, (Currently Amended) Pignataro teaches a network administration device, comprising: one or more processors to: receive first operational information regarding a plurality of network devices (Pignataro: Paragraph [0045] “a device in a network receives in-situ operations administration and management (iOAM) data regarding a plurality of traffic flows in the network.” Receive first operational information regarding a plurality of network devices is taught as receives in-situ operations administration and management (iOAM) data regarding a plurality of traffic flows in the network.); receive first flow information relating to at least one traffic flow (Pignataro: Paragraph [0010] “The iOAM data comprises entropy values for the plurality of traffic flows. The device receives network topology information indicative of network paths available in the network.” Receive first flow information relating to at least one traffic flow is taught as entropy values for the plurality of traffic flows receives network topology information indicative of network paths available in the network.); nput the first flow information to a path selection model (Pignataro: Paragraph [0045] “entropy topology model 312 may be configured to take as input flow information for a particular traffic flow (e.g., from the 12/13/14/15 flow header, including entropy), and output a path predictability for each path in the network.” Input the first flow information to a path selection model is taught as the topology model configured to take input flow information for a particular traffic flow.), where the path selection model is generated based on a machine learning technique (Pignataro: Paragraph [0045] “The device generates a machine learning-based entropy topology model for the network based on the received iOAM data and the received network topology information.” Where the path selection model is generated based on a machine learning technique is taught as the machine learning based entropy topology model for the network.), and where the path selection model is configured to identify predicted performance information of one or more network devices (Pignataro: Paragraph [0037] “input empirical data (such as network statistics and performance indicators), and recognize complex patterns in these data.” Where the path selection model is configured to identify predicted performance information of one or more network devices is taught as recognizing complex patterns (i.e. predicted performance indicators) in the data such a performance indicators.) with regard to the at least one traffic flow based on the first operational information (Pignataro: Paragraph [0010] “receives in-situ operations administration and management (iOAM) data regarding a plurality of traffic flows in the network. The iOAM data comprises entropy values for the plurality of traffic flows. The device receives network topology information indicative of network paths available in the network. The device generates a machine learning-based entropy topology model for the network based on the received iOAM data and the received network topology information. The entropy topology model maps path selection predictions for the network paths with entropy values.” Regard to the at least one traffic flow based on the first operational information is taught as the prediction made based on the received in-situ operations administration and management (iOAM) data regarding a plurality of traffic flows in the network.); determine path information for the at least one traffic flow with regard to the one or more network devices based on the predicted performance information (Pignataro: Paragraph [0045] “entropy topology model 312 may be configured to take as input flow information for a particular traffic flow (e.g., from the 12/13/14/15 flow header, including entropy), and output a path predictability for each path in the network.” Determine path information for the at least one traffic flow with regard to the one or more network devices based on the predicted performance information is taught as the topology model configured to take input flow information for a particular traffic flow and output a path predictability for each path in the network based on the performance indicators (Paragraph [0037]).), wherein the path information identifies an updated path for one or more traffic flows (Pignataro: Paragraph [0070] “In other words, the ML agent may know the possible paths from R2 to R9, as well as the entropy information associated with flows between R2 and R9. From this information, the ML agent can model the entropy topology of domain 400, to predict which path a given flow will take, in view of its flow information. In turn, the ML agent may send out one or more instructions, to influence the actual path taken by a flow (e.g., to avoid congestion in domain 400, avoid SLA violations, etc.).” The path information identifies an updated path for one or more traffic flows is taught as the ML agent predicting which path a given flow will take in view of its flow information and then influence the actual path taken by a flow(i.e. an updated path for one or more traffic flows)); configure the one or more network devices to implement the path information for the traffic flow (Pignataro: Paragraph [0082] “the model may predict the most likely path that a flow will take using a certain range of entropy values and/or determine the appropriate range of entropy values to cause the flow to likely flow over a specified path.” Configure the one or more network devices to implement the path information for the traffic flow is taught as the model predicting the most likely path and then determine the appropriate range of entropy values to cause the flow to likely flow over a specified path.); …  based on a (Pignataro: Paragraph [0065] “machine learning process 310 may also generate model 312 to take into account other events such as failures that cause network topology changes, as they would impact the path availability. Such external events could be received as an additional input source for model” A change relating to the plurality of network devices is taught as failures that cause the network topology to change such as external events could be received as an additional input for a model (i.e. second operational information as the additional input)), where …is generated using the path selection model (Pignataro: Paragraph [0066] “According to various embodiments, model 312 may also be expanded to take path telemetry information as input, to enable capacity planning in the network. For example, entropy path analysis process 248 may include a path selector 316 that receives flow data 320 regarding a particular path in the network and use model 312 to predict the core link utilization for the flow (e.g., based on ECMP prediction from the derived topology graph).” Operational information is generated using the path selection is taught as the path telemetry information generated by the model and use it as input to enable further capacity planning in the network.), and … identifies a predicted outage or fault associated with a first set of network devices or a second set of network devices (Pignataro: Paragraph [0064] “machine learning process 310 may also generate model 312 to take into account other events such as failures that cause network topology changes, as they would impact the path availability.” [0065] “If the network topology changes (e.g., one or more paths become unavailable, etc.) then the output(result) of model 312 could point to the available set of paths based on scores.” The second operational information identifies a predicted outage or fault associated with a first set of network devices or a second set of network devices is taught as identifying failures that cause the network topology to change with the output based on the first IOAM data (i.e. a first set of network devices or a second set of network devices).); and determine modified path information for the plurality of network devices using the path selection model (Pignataro: Paragraph [0070] “In other words, the ML agent may know the possible paths from R2 to R9, as well as the entropy information associated with flows between R2 and R9. From this information, the ML agent can model the entropy topology of domain 400, to predict which path a given flow will take, in view of its flow information. In turn, the ML agent may send out one or more instructions, to influence the actual path taken by a flow (e.g., to avoid congestion in domain 400, avoid SLA violations, etc.).” Determine modified path information for the plurality of network devices using the path selection model is taught as the ML agent predicting which path a given flow will take in view of its flow information and then influence the actual path taken by a flow(i.e. an updated path for one or more traffic flows)) …
Pignataro does not explicitly disclose receive second operational information and/or second flow information for the plurality of network devices… the second operational information…where the second operational information …and based on the second operational information and/or the second flow information.  
Vasseur further teaches receive second operational information and/or second flow information for the plurality of network devices (Vasseur: Paragraph [0063] “the received traffic data is used to predict a future traffic profile (e.g., predicted future traffic through a given router or corresponding link). In various embodiments, the received traffic data may be used as input feature data to a learning machine that generates the traffic profile. Any number of different learning machine techniques may be used to generate the traffic profile (e.g., ANNs, Bayesian networks, SVMs, regression techniques, etc.). In some cases, traffic profiles may also be generated on a per-application basis.” Second operational information and/or second flow information for the plurality of network devices is taught as the generated traffic profile based on the initial input traffic data which includes traffic flow. The examiner notes that the machine learning system receives multiple inputs of data to develop the traffic profile.)… the second operational information (Vasseur: Paragraph [0063] “the received traffic data is used to predict a future traffic profile (e.g., predicted future traffic through a given router or corresponding link). In various embodiments, the received traffic data may be used as input feature data to a learning machine that generates the traffic profile. Any number of different learning machine techniques may be used to generate the traffic profile (e.g., ANNs, Bayesian networks, SVMs, regression techniques, etc.). In some cases, traffic profiles may also be generated on a per-application basis.” The second operational information is taught as the generated traffic profile based on the initial input traffic data which includes traffic flow. The examiner notes that the machine learning system receives multiple inputs of data to develop the traffic profile.)…where the second operational information …and based on the second operational information and/or the second flow information (Vasseur: Paragraph [0063] “the received traffic data is used to predict a future traffic profile (e.g., predicted future traffic through a given router or corresponding link). In various embodiments, the received traffic data may be used as input feature data to a learning machine that generates the traffic profile. Any number of different learning machine techniques may be used to generate the traffic profile (e.g., ANNs, Bayesian networks, SVMs, regression techniques, etc.). In some cases, traffic profiles may also be generated on a per-application basis.” The second operational information and/or the second flow information is taught as the generated traffic profile based on the initial input traffic data which includes traffic flow. The examiner notes that the machine learning system receives multiple inputs of data to develop the traffic profile.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the traffic path prediction method of Pignataro with the traffic profile generation of  Vasseur in order to use the received traffic data to predict a future traffic profile, thereby utilizing the inputs to predict the use of the network at some point in the future (Vasseur: Paragraph [0063] “a traffic profile model for a particular video conferencing application may be used to predict use of the network by the application at some point in the future.”).
 
Regarding claim 9, (Original) Pignataro in view of Vasseur teaches the network administration device of claim 8, where the one or more network devices are included in the plurality of network devices (Pignataro: Paragraph [0045] “a device in a network receives in-situ operations administration and management (iOAM) data regarding a plurality of traffic flows in the network.” [0013] “computer network 100 illustratively comprising nodes/devices, such as a plurality of routers/devices interconnected by links or networks,” One or more network devices are included in the plurality of network devices is taught as a plurality of routers/devices interconnected by links or networks. The operations administration data is related to the plurality of devices.).  

Regarding claim 10, (Previously Presented) Pignataro in view of Vasseur teaches the network administration device of claim 8, where the one or more processors are further to: update the path selection model, using the machine learning technique (Pignataro: Paragraph [0070] “In other words, the ML agent may know the possible paths from R2 to R9, as well as the entropy information associated with flows between R2 and R9. From this information, the ML agent can model the entropy topology of domain 400, to predict which path a given flow will take, in view of its flow information. In turn, the ML agent may send out one or more instructions, to influence the actual path taken by a flow (e.g., to avoid congestion in domain 400, avoid SLA violations, etc.).” Update the path selection model, using the machine learning technique is taught as the ML agent predicting which path a given flow will take in view of its flow information and then influence the actual path taken by a flow (i.e. an updated path for one or more traffic flows).), based on comparing the predicted performance information to observed performance information after the path information is implemented (Pignataro: Paragraph [0044] “use machine learning to determine the path predictability for a given flow entropy (or vice versa). In further aspects, out-of-band techniques, such as probing, can be used to validate and/or refine the model. Additionally, the model predictions can be used to influence traffic steering in the network across multiple paths for better efficiency.” Based on comparing the predicted performance information to observed performance information after the path information is implemented is taught as the model predictions can be validated to refine the model and further use the predictions to influence traffic steering in the network across multiple paths.).  

Regarding claim 11, (Original) Pignataro in view of Vasseur teaches the network administration device of claim 8, where the path information is determined based on a condition detected with regard to the one or more network devices (Pignataro: Paragraph [0065] “the network topology changes (e.g., one or more paths become unavailable, etc.) then the output(result) of model 312 could point to the available set of paths based on scores” Determined based on a condition detected with regard to the one or more network devices is taught as the network topology changes which is the condition for which the path information is determined.).  

Regarding claim 12, (Original) Pignataro in view of Vasseur teaches the network administration device of claim 11, where the condition relates to at least one of: a hardware fault, a configuration fault, dropped traffic, a change in network topology of the one or more network devices (Pignataro: Paragraph [0065] “If the network topology changes (e.g., one or more paths become unavailable, etc.) then the output(result) of model 312 could point to the available set of paths based on scores.” A change in network topology of the one or more network devices is taught as the network topology changes (e.g., one or more paths become unavailable, etc.) then the output(result) of model 312 could point to the available set of paths based on scores ), or a.traffic black-holing condition.  

Regarding claim 13, (Original) Pignataro in view of Vasseur teaches the network administration device of claim 8, where the path information is determined based on one or more service level agreements associated with the at least one traffic flow (Pignataro: Paragraph [0014] “a router or a set of routers may be connected to a private network (e.g., dedicated leased lines, an optical network, etc.) or a virtual private network (VPN), such as an MPLS VPN thanks to a carrier network, via one or more links exhibiting very different network and service level agreement characteristics.” Path information is determined based on one or more service level agreements associated with the at least one traffic flow is taught as the routers associated with the network via one or more links with service level agreement characteristics.).  

Regarding claim 14, (Previously Presented) Pignataro in view of Vasseur teaches the network administration device of claim 8, Pignataro further teaches where the first operational information includes or identifies at least one of: dropped traffic associated with the one or more network devices (Pignataro: Paragraph [0061] “the path availability is impacted or path experiences packet drops etc., machine learning process 310 may also decrement the score by a certain number or percentage, as well.” The operational information includes dropped traffic associated with the one or more network devices is taught as the machine learning process which receives iOAM data in which it can be determined if the path availability is impacted or path experiences packet drops etc.), delayed traffic associated with the one or more network devices, a throughput statistic for the one or more network devices, a queue length of the one or more network devices, a resource utilization of the one or more network devices, an input rate of the one or more network devices, or an output rate of the one or more network devices.

Regarding claim 15, (Currently Amended) Pignataro a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when (Pignataro: Paragraph [0031] “processor and memory types, including various computer-readable media, may be used to store and execute program instructions ” One or more instructions that, when executed by one or more processors is taught as processor and memory types, including various computer-readable media, may be used to store and execute program instructions.) of a network administration device (Pignataro: Paragraph [0010] “a device in a network receives in-situ operations administration and management (iOAM) data” A network administration device is taught as the device that receives in-situ operations administration and management (iOAM) data.), cause the one or more processors to (Pignataro: Paragraph [0031] “processor and memory types, including various computer-readable media, may be used to store and execute program instructions ” One or more instructions that, when executed by one or more processors is taught as processor and memory types, including various computer-readable media, may be used to store and execute program instructions.): receive first operational information regarding a first set of network devices (Pignataro: Paragraph [0010] “a device in a network receives in-situ operations administration and management (iOAM) data” Receive first operational information regarding a first set of network devices is taught as the device that receives in-situ operations administration and management (iOAM) data.); receive first flow information relating to a first set of traffic flows associated with the first set of network devices (Pignataro: Paragraph [0045] “entropy topology model 312 may be configured to take as input flow information for a particular traffic flow (e.g., from the 12/13/14/15 flow header, including entropy), and output a path predictability for each path in the network.” Receive first flow information relating to a first set of traffic flows associated with the first set of network devices is taught as the topology model configured to take input flow information for a particular traffic flow(associated with the network devices).); generate a path selection model, based on a machine learning technique (Pignataro: Paragraph [0045] “The device generates a machine learning-based entropy topology model for the network based on the received iOAM data and the received network topology information.” Generate a path selection model, based on a machine learning technique is taught as the machine learning based entropy topology model for the network.), to identify predicted performance of the first set of network devices with regard (Pignataro: Paragraph [0037] “input empirical data (such as network statistics and performance indicators), and recognize complex patterns in these data.” Identify predicted performance of the first set of network devices with regard is taught as recognizing complex patterns (i.e. predicted performance indicators) in the data such a performance indicators.) to the first set of traffic flows (Pignataro: Paragraph [0010] “receives in-situ operations administration and management (iOAM) data regarding a plurality of traffic flows in the network. The iOAM data comprises entropy values for the plurality of traffic flows. The device receives network topology information indicative of network paths available in the network. The device generates a machine learning-based entropy topology model for the network based on the received iOAM data and the received network topology information. The entropy topology model maps path selection predictions for the network paths with entropy values.” Regard to the at least one traffic flow based on the first operational information is taught as the prediction made based on the received in-situ operations administration and management (iOAM) data regarding a plurality of traffic flows in the network.); … is generated using the path selection model (Pignataro: Paragraph [0045] “entropy topology model 312 may be configured to take as input flow information for a particular traffic flow (e.g., from the 12/13/14/15 flow header, including entropy), and output a path predictability for each path in the network.” Generated using the path selection model is taught as the topology model configured to take input flow information for a particular traffic flow and output a path predictability for each path in the network based on the performance indicators (Paragraph [0037]).); determine path information for the first set of traffic flows or a second set of traffic flows using the path selection model (Pignataro: Paragraph [0045] “entropy topology model 312 may be configured to take as input flow information for a particular traffic flow (e.g., from the 12/13/14/15 flow header, including entropy), and output a path predictability for each path in the network.” Determine path information for the first set of traffic flows or a second set of traffic flows using the path selection model is taught as the topology model configured to take input flow information for a particular traffic flow and output a path predictability for each path in the network based on the performance indicators (Paragraph [0037]).), wherein where the path information identifies an updated path for the first set of traffic flows or the second set of traffic flows (Pignataro: Paragraph [0070] “In other words, the ML agent may know the possible paths from R2 to R9, as well as the entropy information associated with flows between R2 and R9. From this information, the ML agent can model the entropy topology of domain 400, to predict which path a given flow will take, in view of its flow information. In turn, the ML agent may send out one or more instructions, to influence the actual path taken by a flow (e.g., to avoid congestion in domain 400, avoid SLA violations, etc.).” Path information identifies an updated path for the first set of traffic flows or the second set of traffic flows is taught as the ML agent predicting which path a given flow will take in view of its flow information and then influence the actual path taken by a flow (i.e. an updated path for one or more traffic flows)), …identifies a predicted outage or fault associated with the first set of network devices or the second set of network devices (Pignataro: Paragraph [0064] “machine learning process 310 may also generate model 312 to take into account other events such as failures that cause network topology changes, as they would impact the path availability.” [0065] “If the network topology changes (e.g., one or more paths become unavailable, etc.) then the output(result) of model 312 could point to the available set of paths based on scores.” The second operational information identifies a predicted outage or fault associated with a first set of network devices or a second set of network devices is taught as identifying failures that cause the network topology to change with the output based on the first IOAM data (i.e. a first set of network devices or a second set of network devices).); configure the first set of network devices or the second set of network devices to implement the path information (Pignataro: Paragraph [0082] “the model may predict the most likely path that a flow will take using a certain range of entropy values and/or determine the appropriate range of entropy values to cause the flow to likely flow over a specified path.” Configure the first set of network devices or the second set of network devices to implement the path information is taught as the model predicting the most likely path and then determine the appropriate range of entropy values to cause the flow to likely flow over a specified path.); and update the path selection model based on the machine learning technique (Pignataro: Paragraph [0070] “In other words, the ML agent may know the possible paths from R2 to R9, as well as the entropy information associated with flows between R2 and R9. From this information, the ML agent can model the entropy topology of domain 400, to predict which path a given flow will take, in view of its flow information. In turn, the ML agent may send out one or more instructions, to influence the actual path taken by a flow (e.g., to avoid congestion in domain 400, avoid SLA violations, etc.).” Update the path selection model based on the machine learning technique is implemented is taught as the ML agent predicting which path a given flow will take in view of its flow information and then influence the actual path taken by a flow(i.e. an updated path for one or more traffic flows)) and based on observations after the path information is implemented (Pignataro: Paragraph [0044] “use machine learning to determine the path predictability for a given flow entropy (or vice versa). In further aspects, out-of-band techniques, such as probing, can be used to validate and/or refine the model. Additionally, the model predictions can be used to influence traffic steering in the network across multiple paths for better efficiency.” Based on observations after the path information is implemented is taught as the model predictions can be validated to refine the model and further use the predictions to influence traffic steering in the network across multiple paths.).  
Pignataro does not explicitly disclose … receive or obtain second operational information and/or second flow information regarding the first set of network devices or a second set of network devices, where the second operational information… and based on the second operational information and/or the second flow information… and where the second operational information…
Vasseur further teaches  … receive or obtain second operational information and/or second flow information regarding the first set of network devices or a second set of network devices (Vasseur: Paragraph [0063] “the received traffic data is used to predict a future traffic profile (e.g., predicted future traffic through a given router or corresponding link). In various embodiments, the received traffic data may be used as input feature data to a learning machine that generates the traffic profile. Any number of different learning machine techniques may be used to generate the traffic profile (e.g., ANNs, Bayesian networks, SVMs, regression techniques, etc.). In some cases, traffic profiles may also be generated on a per-application basis.” Receive or obtain second operational information and/or second flow information regarding the first set of network devices or a second set of network devices is taught as the generated traffic profile based on the initial input traffic data which includes traffic flow. The examiner notes that the machine learning system receives multiple inputs of data to develop the traffic profile.), where the second operational information (Vasseur: Paragraph [0063] “the received traffic data is used to predict a future traffic profile (e.g., predicted future traffic through a given router or corresponding link). In various embodiments, the received traffic data may be used as input feature data to a learning machine that generates the traffic profile. Any number of different learning machine techniques may be used to generate the traffic profile (e.g., ANNs, Bayesian networks, SVMs, regression techniques, etc.). In some cases, traffic profiles may also be generated on a per-application basis.” The second operational information is taught as the generated traffic profile based on the initial input traffic data which includes traffic flow. The examiner notes that the machine learning system receives multiple inputs of data to develop the traffic profile.)… and based on the second operational information and/or the second flow information (Vasseur: Paragraph [0063] “the received traffic data is used to predict a future traffic profile (e.g., predicted future traffic through a given router or corresponding link). In various embodiments, the received traffic data may be used as input feature data to a learning machine that generates the traffic profile. Any number of different learning machine techniques may be used to generate the traffic profile (e.g., ANNs, Bayesian networks, SVMs, regression techniques, etc.). In some cases, traffic profiles may also be generated on a per-application basis.” The second operational information and/or the second flow information is taught as the generated traffic profile based on the initial input traffic data which includes traffic flow. The examiner notes that the machine learning system receives multiple inputs of data to develop the traffic profile.)… and where the second operational information (Vasseur: Paragraph [0063] “the received traffic data is used to predict a future traffic profile (e.g., predicted future traffic through a given router or corresponding link). In various embodiments, the received traffic data may be used as input feature data to a learning machine that generates the traffic profile. Any number of different learning machine techniques may be used to generate the traffic profile (e.g., ANNs, Bayesian networks, SVMs, regression techniques, etc.). In some cases, traffic profiles may also be generated on a per-application basis.” The second operational information is taught as the generated traffic profile based on the initial input traffic data which includes traffic flow. The examiner notes that the machine learning system receives multiple inputs of data to develop the traffic profile.)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the traffic path prediction method of Pignataro with the traffic profile generation of  Vasseur in order to use the received traffic data to predict a future traffic profile, thereby utilizing the inputs to predict the use of the network at some point in the future (Vasseur: Paragraph [0063] “a traffic profile model for a particular video conferencing application may be used to predict use of the network by the application at some point in the future.”).

Regarding claim 16, (Original) Pignataro in view of Vasseur teaches the non-transitory computer-readable medium of claim 15, where the first set of network devices is associated with a different network deployment than the second set of network devices (Pignataro: Paragraph [0014] “a router or a set of routers may be connected to a private network (e.g., dedicated leased lines, an optical network, etc.) or a virtual private network (VPN), such as an MPLS VPN thanks to a carrier network, via one or more links exhibiting very different network and service level agreement characteristics. For the sake of illustration, a given customer site may fall under any of the following categories:” The first set of network devices is associated with a different network deployment than the second set of network devices is taught as the routers or set of routers are connected via one or more links exhibiting very different network and service level agreement characteristics.).  

Regarding claim 17, (Original) Pignataro in view of Vasseur teaches the non-transitory computer-readable medium of claim 15, … Pignataro further teaches based on a condition associated with the first set of network devices (Pignataro: Paragraph [0065] “the network topology changes (e.g., one or more paths become unavailable, etc.) then the output(result) of model 312 could point to the available set of paths based on scores” Based on a condition associated with the first set of network devices is taught as the network topology changes which is the condition for which the path information is determined.).  
Vasseur further teaches … where the second operational information and/or the second flow information is received or obtained (Vasseur: Paragraph [0063] “the received traffic data is used to predict a future traffic profile (e.g., predicted future traffic through a given router or corresponding link). In various embodiments, the received traffic data may be used as input feature data to a learning machine that generates the traffic profile. Any number of different learning machine techniques may be used to generate the traffic profile (e.g., ANNs, Bayesian networks, SVMs, regression techniques, etc.). In some cases, traffic profiles may also be generated on a per-application basis.” The second operational information and/or the second flow information is taught as the generated traffic profile based on the initial input traffic data which includes traffic flow. The examiner notes that the machine learning system receives multiple inputs of data to develop the traffic profile.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the traffic path prediction method of Pignataro with the traffic profile generation of  Vasseur in order to use the received traffic data to predict a future traffic profile, thereby utilizing the inputs to predict the use of the network at some point in the future (Vasseur: Paragraph [0063] “a traffic profile model for a particular video conferencing application may be used to predict use of the network by the application at some point in the future.”).

Regarding claim 20, (Original) Pignataro in view of Vasseur teaches the non-transitory computer-readable medium of claim 15, Pignataro further teaches where the path information identifies one or more paths of the first set of traffic flows or the second set of traffic flows with regard to the first set of network devices and/or the second set of network devices (Pignataro: Paragraph [0045] “entropy topology model 312 may be configured to take as input flow information for a particular traffic flow (e.g., from the 12/13/14/15 flow header, including entropy), and output a path predictability for each path in the network.” Where the path information identifies one or more paths of the first set of traffic flows or the second set of traffic flows with regard to the first set of network devices and/or the second set of network devices is taught as the topology model configured to take input flow information for a particular traffic flow (associated with the network devices).).  

Claim 21, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Pignataro (U.S. 20180176134) in view of Vasseur (U.S. 20150333969) and Lee (U.S. 20150063804).
Regarding claim 21, (Previously Presented) Pignataro in view of Vasseur teaches the method of claim 1, further comprising: Pignataro in view of does not explicitly disclose implementing the updated path using a path computation element protocol (PCEP).  
Lee further teaches implementing the updated path using a path computation element protocol (PCEP) (Lee: Paragraph [0007] “to communicate with a path computation client (PCC) based on a PCE protocol (PCEP) that supports path routing, wavelength assignment (WA), and impairment validation (IV).” Implement the updated path using a path computation element protocol (PCEP) is taught as based on a PCE protocol (PCEP) that supports path routing.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Pignataro and Vasseur with the path computation element protocol of Lee in order to use a Path Computation Element Protocol (PCEP) thereby supporting path routing and allowing for path re-optimization requests (Lee: Paragraph [0007] “to communicate with a path computation client (PCC) based on a PCE protocol (PCEP) that supports path routing, wavelength assignment (WA), and impairment validation (IV). The PCEP includes at least one operation selected from the group consisting of a new RWA path request operation and a path re-optimization request operation.”).

Regarding claim 22, (Previously Presented) Pignataro in view of Vasseur teaches the non-transitory computer-readable medium of claim 15, Pignataro in view of does not explicitly disclose wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: implement the updated path using a path computation element protocol (PCEP).  
	Lee further teaches wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to (Lee: Paragraph [0108] “The processor may be implemented as one or more CPU chips…to store instructions” One or more instructions, when executed by the one or more processors, further cause the one or more processors to is taught as processor.): implement the updated path using a path computation element protocol (PCEP) (Lee: Paragraph [0007] “to communicate with a path computation client (PCC) based on a PCE protocol (PCEP) that supports path routing, wavelength assignment (WA), and impairment validation (IV).” Implement the updated path using a path computation element protocol (PCEP) is taught as based on a PCE protocol (PCEP) that supports path routing.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Pignataro and Vasseur with the path computation element protocol of Lee in order to use a Path Computation Element Protocol (PCEP) thereby supporting path routing and allowing for path re-optimization requests (Lee: Paragraph [0007] “to communicate with a path computation client (PCC) based on a PCE protocol (PCEP) that supports path routing, wavelength assignment (WA), and impairment validation (IV). The PCEP includes at least one operation selected from the group consisting of a new RWA path request operation and a path re-optimization request operation.”).

Regarding claim 23, (New) Pignataro in view of Vasseur teaches the network administration device of claim 8, Pignataro in view of does not explicitly disclose where the one or more processors are further to: implement the updated path using a path computation element protocol (PCEP).
Lee further teaches where the one or more processors are further to (Lee: Paragraph [0108] “The processor may be implemented as one or more CPU chips” One or more instructions, when executed by the one or more processors, further cause the one or more processors to is taught as processor.): implement the updated path using a path computation element protocol (PCEP) (Lee: Paragraph [0007] “to communicate with a path computation client (PCC) based on a PCE protocol (PCEP) that supports path routing, wavelength assignment (WA), and impairment validation (IV).” Implement the updated path using a path computation element protocol (PCEP) is taught as based on a PCE protocol (PCEP) that supports path routing.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Pignataro and Vasseur with the path computation element protocol of Lee in order to use a Path Computation Element Protocol (PCEP) thereby supporting path routing and allowing for path re-optimization requests (Lee: Paragraph [0007] “to communicate with a path computation client (PCC) based on a PCE protocol (PCEP) that supports path routing, wavelength assignment (WA), and impairment validation (IV). The PCEP includes at least one operation selected from the group consisting of a new RWA path request operation and a path re-optimization request operation.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.S./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123